Stephens Investment Conference June 6, 2012 Industry Leadership through Innovation, Experience and Execution 2 Safe Harbor Statement Statements in this presentation relating to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.” Those forward- looking statements involve known and unknown risks and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by those statements. Factors and uncertainties that may cause actual results to differ include, but are not limited to, the risks disclosed in the company’s filings with the U.S. Securities and Exchange Commission. The company undertakes no obligation to revise or update any forward-looking statements. 2 3 Agenda Corporate Overview Financial Update 4 About Us ►More than 34 million consumers protected ►Comprehensive solutions ►Preferred partner to the financial services industry ►Trailing 12 month Revenue of $373 million* ►Trailing 12 month Adjusted EBITDA before share related compensation of $55.5 million* ►NASDAQ listed (Ticker: INTX) since 2004 Since 1996, Intersections has been the leading provider of consumer identity theft protection solutions. *As of the Quarter ended March 31, 2012. 5 Leadership, Experience, Stability, Passion Since 1996 •Co-founded Intersections Inc. Michael R. Stanfield Chairman and Chief Executive Officer Since 2006 John G. Scanlon
